DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
The election of species is withdrawn.  Claims 17-18 and 20-33 are examined.

Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No.  PCT/EP2017/067091, filed 07/07/2017.  Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s).   EP16178725.4 and EP16199092.4, filed in Europe on 11/16/2016 and 07/08/2016.
Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered and initialed and is attached hereto.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: Please remove shading from tables.   
The use of the term Bio-Sil®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; SM , or ® following the term. It does not appear to have generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Appropriate correction is required.
Claim Objections
Claims 17-18 and 20-33 are objected to because of the following informalities:  Please define all abbreviations before first use.  Please start each dependent claim with “The”.  Please add “and” before ultrafiltration in claim 33.  Please change “intervention of congestion” to “intervention for congestion”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 and 20-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 17, there is no method of preparing a sample. The extent of the claim is a method comprising a body fluid, where the body fluid is defined by its composition. It is unclear what the actual method is and how one prepares a sample when no active steps are given. It is unclear how the thresholds would limit the claims as there are no method steps.
Claim 20 recites the limitation "said extent" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
The term "in particular" in claim 20 is a relative term which renders the claim indefinite.  The term "in particular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18, 23, and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 specifies sequences that are not in claim 17.  Claim 23 does not appear to add any limitations to claim 17.  Claim 25 appears to have broader thresholds than claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-18 and 20-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural principle without significantly more. The claim(s) recite a method for preparing a sample comprising: a bodily fluid obtained from a subject and at least one binder that binds to a region within the amino acid sequence of Pro-Adrenomedullin or fragments thereof of at least 5 amino acids wherein said subject is having acute heart failure (AHF) that is either new-onset AHF or acute decompensated HF or acute decompensated chronic HF or wherein said subject is having chronic heart failure with worsening signs/symptoms of chronic heart failure, wherein said Pro-Adrenomedullin or fragment is MR- proADM according to SEQ ID No.: 3, or mature ADM-NH2 according to SEQ ID No.: 4, or  CT-proADM according to SEQ ID No.: 6, and wherein the level of Pro-Adrenomedullin or fragments thereof is above a predetermined threshold wherein the predetermined threshold for plasma mature ADM-NH2 according to SEQ ID No.: 4 is 100 pg/ml; for plasma MR-proADM according to SEQ ID No.: 3 is 1.5 nmol/L; and for plasma CT-proADM according to SEQ ID No.: 6 is 350 pmol/L.. The judicial exception is the relationship between the expression of these proteins and various forms of heart failure.  This judicial exception is not integrated into a practical application because it is just a method of diagnosis.  The treatment steps are indicated but not actively and unconditionally administered. 

According to the Guidance on Patent Subject Matter Eligibility, the inquiry for subject matter eligibility consists of three steps (Steps 1, 2A, and 2B):
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Revised Step 2A: Prong One: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of natural or natural phenomenon.  Specifically, the claim is directed to the relationship between levels these proteins and various forms of heart disease (which is a natural correlation/ law of nature).  
Prong 2: If the Claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical exception: The claim does not integrate the abstract idea to a practical application.
Step 2B: If the claim is directed to a judicial exception, evaluate whether the claim provides an inventive concept?  No.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the obtaining step is mere data gathering. Obtaining is necessary to gather the data to apply the natural exception.  See MPEP 2106.04 stating that diagnosing an abnormal condition by performing clinical tests and analyzing the results is not eligible and is mere data gathering.  See In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are routine and conventional.  An unconditional treatment step at the end of the claim may make the claim patent eligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 17-18, 22-26, and 28  is/are rejected under 35 U.S.C. 103 as being obvious over Bergmann et al. (US2010/0159474A1).
With respect to claim 17, as explained above, it is unclear what this claim means. Bergmann at abstract and [0004]-[0010] teaches a method of determining the levels of pro-adrenomedullin in a sample from a patient suffering from acute heart failure.  Bergmann at [0044] teaches that the sample is a body fluid sample (including plasma, etc.).  Bergmann at [0055]-[0060] teaches measuring the amount of adrenomedullin with an antibody, which naturally prepares a sample with an antibody (binder that binds to pro-adrenomedullin), wherein the pro-adrenomedullin or fragments is at least 5 amino acids (12 amino acids [0057]).  Bergmann at abstract, [0010], and [0049] teaches that the patient has acute heart failure and that acute heart failure can either be new onset AHF or acute decompensated HF. Bergmann at [0067] teaches that the biomarker is MR-proADM and teaches that it comprises amino acids 45-92 of preproADM (which Applicant at 23 admits is the sequence id No. 3).  Bergmann at [0064] 
In general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.    "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05.

It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have optimized the cutoff value in the method of Bergmann.
One of ordinary skill in the art would have been motivated to have optimized the cutoff value in the method of Bergmann, because Bergmann teaches a range and teaches changing the threshold to change sensitivity.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05.


One of ordinary skill in the art would have a reasonable expectation of success, because adjusting cutoff values is known in the art.


	With respect to claims 23-24, Bergmann at [0055]-[0060] teaches measuring the amount of adrenomedullin with an antibody, which naturally prepares a sample with an antibody (binder that binds to pro-adrenomedullin), wherein the pro-adrenomedullin or fragments is at least 5 amino acids (12 amino acids [0057]).  Antibodies are naturally more than 5 amino acids.
With respect to claims 25,   Bergmann at [0064] teaches similar cutoff values (1.985 nmol/L. Bergmann at [0034] teaches changing the threshold to change sensitivity. 
In general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.    "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05.
With respect to claim 26, Bergmann at [0043] teaches measuring the marker a second time in one patient.  Bergmann at [0055]-[0060] teaches measuring the amount of adrenomedullin with an antibody, which naturally prepares a sample with an antibody (binder that binds to pro-adrenomedullin), wherein the pro-adrenomedullin or fragments is at least 5 amino acids (12 amino acids [0057]).  
With respect to claim 28, Bergmann at [0032] teaches performing monitoring to evaluate the response to therapeutic measures taken.
	
Claim(s) 20-21, 27, and 29 -33  is/are rejected under 35 U.S.C. 103 as being obvious over Bergmann et al. (US2010/0159474A1) in view of Potocki et al., Mid-Regional Pro-Adrenomedullin in Acute Heart Failure: A Better Biomarker or Just Another Biomarker?, Curr Heart Fail Rep (2012) 9:244–251 and Gheorghiade et al., Assessing and grading congestion in a cute heart failure: European Journal of Heart Failure (2010) 12, 423-433 (Year: 2010).
With respect to claim 20, as explained above, Bergmann teaches that MR-proADM is a biomarker for acute heart failure.
Bergmann does not teach a congestion score.
However, Potocki at 248 teaches MR-proADM is a biomarker for congestion (MRproADM also may help to identify patients who are in need of longer courses of inpatient therapy to relieve congestion.) Potocki at 247 (last paragraph left column) and 248 (right column) teaches that MR-proADM allows for risk stratification.
Moreover, Gheroghiade at abstract teaches grading congestion in order to initiate and monitor therapy.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have graded, as taught by Gheroghiade, congestion, as taught by Gheroghiade and Potocki, by in the method of Bergmann.
One of ordinary skill in the art would have been motivated to have graded, as taught by Gheroghiade, congestion, as taught by Gheroghiade and Potocki, by in the method of Bergmann and Potocki teaches that MR-pro ADM is a biomarker for acute heart failure, Potocki teaches that it is also a biomarker for treating congestion, and Gheroghiade teaches grading congestion for treatment.


With respect to claim 21, Potocki at 248 teaches MRproADM also may help to identify patients who are in need of longer courses of inpatient therapy to relieve congestion (group with decongestion or residual congestion after therapy or intervention of congestion).  Gheroghiade at abstract teaches grading congestion in order to initiate and monitor therapy.

With respect to claim 27, Potocki at 241 teaches a blood sample at discharge.
With respect to claim 29, Potocki at 247 (last paragraph left column) and 248 (right column) teaches that MR-proADM allows for risk stratification with other clinical factors. Potocki at 248 teaches MRproADM also may help to identify patients who are in need of longer courses of inpatient therapy to relieve congestion, which stratifies based on whether treatment for congestion will work.  Similarly, Gheroghiade at abstract teaches grading congestion in order to initiate and monitor therapy, rendering it obvious to grade congestion based on MRproADM. 
With respect to claim 30, Potocki at 247-248 (last paragraph-first paragraph) teaches that MRproADM is correlated with risk of death. Gheroghiade at 424 teaches congestion is associated with risk of death.
With respect to claims 31-32, Potocki at 248 teaches MRproADM also may help to identify patients who are in need of longer courses of inpatient therapy to relieve congestion, 
With respect to claim 33, Gheroghiade at 424-425 (sentence spanning the page) teaches using diuretics to treat congestion.


Claim(s) 17-18, 22-28, and 30   is/are rejected under 35 U.S.C. 103 as being obvious over Bergmann et al. (WO2014/147153A1) (“Bergmann 2”).
With respect to claim 17, as explained above, it is unclear what this claim means. Bergmann 2 at 23 (Fig. 7) and 34 (Example 8) teaches a method of determining the levels of pro-adrenomedullin in a sample from a patient suffering from acute heart failure.  Bergmann 2 at id. teaches that the sample is a body fluid sample (plasma).  Bergmann 2 at 8 (lines 1-15) teaches measuring the amount of adrenomedullin with an antibody, which naturally prepares a sample with an antibody (binder that binds to pro-adrenomedullin), wherein the pro-adrenomedullin or fragments is at least 5 amino acids (6 amino acids]).  Bergmann 2 at 34 (Example 8) teaches that the patient has acute decompensated HF. Bergmann 2 at 6 (SEQ ID NO: 3) and 7 (lines 15-20) teaches that the biomarker is MR-proADM and teaches that it comprises amino acids 45-92 of preproADM (which Applicant at 23 admits is the sequence id No. 3).  Bergmann 2 at 12 (lines 5-6) teaches similar cutoff values (0.9 nmol/L), teaches a range of thresholds, and teaches that values over the threshold indicate heart failure. In general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art 

It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have optimized the cutoff value, as taught by in the method of Bergmann 2.
One of ordinary skill in the art would have been motivated to have optimized the cutoff value, as taught by in the method of Bergmann 2, because Bergmann 2 teaches a range of thresholds and it is known that optimizing threshold values changes sensitivity.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05.


One of ordinary skill in the art would have a reasonable expectation of success, because adjusting cutoff values is known in the art.

	With respect to claims 18 and 22, as explained above, Bergmann 2 at 34 (Example 8) teaches that the patient has acute decompensated HF. Bergmann 2 at 6 (SEQ ID NO: 3) and 7 (lines 15-20) teaches that the biomarker is MR-proADM and teaches that it comprises amino acids 45-92 of preproADM (which Applicant at 23 admits is the sequence id No. 3).
	With respect to claims 23-24, Bergmann 2 at 8 (lines 1-15) teaches measuring the amount of adrenomedullin with an antibody, which naturally prepares a sample with an antibody (binder 
With respect to claims 25, Bergmann 2 at 12 (lines 5-6) teaches similar cutoff values (0.9 nmol/L). 
In general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.    "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05.
With respect to claim 26, Bergmann 2 at 30 (last paragraph) teaches measuring the adrenomedullin multiple times.  Bergmann 2 at 8 (lines 1-15) teaches measuring the amount of adrenomedullin with an antibody, which naturally prepares a sample with an antibody (binder that binds to pro-adrenomedullin), wherein the pro-adrenomedullin or fragments is at least 5 amino acids (6 amino acids).  Antibodies are naturally more than 5 amino acids.
	With respect to claim 27, Bergmann 2 at 30 (last paragraph) teaches measuring the adrenomedullin at admission to the hospital.  

With respect to claim 28, Bergmann 2 at 30 (last paragraph)  teaches performing monitoring to evaluate the response to therapeutic measures taken.
	
With respect to claim 30, Bergmann 2 at 31 (1st paragraph) teaches that the level of the proadrenmedullin is correlated with risk of death when elevated over a cutoff value).

Claim(s) 20-21, 27, 29, and 31-33  is/are rejected under 35 U.S.C. 103 as being obvious over Bergmann et al. (WO2014/147153A1) (“Bergmann 2”) in view of Potocki et al., Mid-Regional Pro-Adrenomedullin in Acute Heart Failure: A Better Biomarker or Just Another Biomarker?, Curr Heart Fail Rep (2012) 9:244–251 and Gheorghiade et al., Assessing and grading congestion in a cute heart failure: European Journal of Heart Failure (2010) 12, 423-433 (Year: 2010)
With respect to claim 20, as explained above, Bergmann 2 teaches that MR-proADM is a biomarker for acute heart failure.
Bergmann 2 does not teach a congestion score.
However, Potocki at 248 teaches MR-proADM is a biomarker for congestion (MRproADM also may help to identify patients who are in need of longer courses of inpatient therapy to relieve congestion.) Potocki at 247 (last paragraph left column) and 248 (right column) teaches that MR-proADM allows for risk stratification.
Moreover, Gheroghiade at abstract teaches grading congestion in order to initiate and monitor therapy.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have graded, as taught by Gheroghiade, congestion, as taught by Gheroghiade and Potocki, by in the method of Bergmann 2.
One of ordinary skill in the art would have been motivated to have graded, as taught by Gheroghiade, congestion, as taught by Gheroghiade and Potocki, by in the method of Bergmann 2 and Potocki teaches that MR-pro ADM is a biomarker for acute heart failure, Potocki teaches 

One of ordinary skill in the art would have a reasonable expectation of success, because congestion is graded routinely.
With respect to claim 21, Potocki at 248 teaches MRproADM also may help to identify patients who are in need of longer courses of inpatient therapy to relieve congestion (group with decongestion or residual congestion after therapy or intervention of congestion).  Gheroghiade at abstract teaches grading congestion in order to initiate and monitor therapy.

With respect to claim 29, Potocki at 247 (last paragraph left column) and 248 (right column) teaches that MR-proADM allows for risk stratification with other clinical factors. Potocki at 248 teaches MRproADM also may help to identify patients who are in need of longer courses of inpatient therapy to relieve congestion, which stratifies based on whether treatment for congestion will work.  Similarly, Gheroghiade at abstract teaches grading congestion in order to initiate and monitor therapy, rendering it obvious to grade congestion based on MRproADM. 
With respect to claims 31-32, Potocki at 248 teaches MRproADM also may help to identify patients who are in need of longer courses of inpatient therapy to relieve congestion, which stratifies based on whether treatment for congestion will work.  Potocki at abstract and Bergmann at [0064] teaches increased levels of MR-proADM is with an increased risk of mortality and morbidity in patients with HF, thereby indicating elevated indicates treatment is needed.
With respect to claim 33, Gheroghiade at 424-425 (sentence spanning the page) teaches using diuretics to treat congestion.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 17-18 and 20-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16756903 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 teaches measuring pro-Adrenomedullin with a binder in a bodily fluid sample obtained by the subject.  Claim 8 teaches that it is a biomarker for acute heart failure, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641